Citation Nr: 1704684	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 4, 2009, and in excess of 50 percent for PTSD from September 4, 2009 to June 29, 2010.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to June 29, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2002).

The Veteran served on active duty from July 1965 to July 1967. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 hearing that was held at the RO.

These claims were previously before the Board in 2010 and April 2012, at which times they were remanded to the Board for additional development.  The agency of original jurisdiction (AOJ) has complied with the remand directives.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDING OF FACT

1.  Throughout the entire period on appeal, the Veteran's PTSD symptoms have fluctuated between moderate and severe but more often than not, they have mostly manifested as occupational and social impairment with deficiencies in most areas.  The Veteran's symptoms have not manifested as total occupational and social impairment.  

2.  The Veteran was employed prior to June 29, 2010 and therefore was not unemployable due to his service-connected disorders.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for an evaluation of 70 percent for PTSD but no higher have been met through the entire period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a grant of TDIU prior to June 29, 2010 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran's PTSD claim arises from his disagreement with the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet . App. 112 (2007). Therefore, no further notice is needed under VCAA.

As to the duty to notify for TDIU, a letter dated in August 2010 advised the Veteran of the evidence and information necessary to substantiate his claim for a TDIU as well as his and VA's responsibilities in obtaining such evidence and information. Additionally, this letter advised him of the information and evidence necessary to establish an effective date. In addition, neither he nor his representative has alleged prejudice with respect to notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). Under these circumstances, the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the duty to assist, service treatment records, VA outpatient treatment records, and various private treatment records have been obtained and considered, including the Vet Center records, as directed in the prior Board remands.  

Further, the Veteran was provided with VA examinations, the reports of which have been associated with the claims file. The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the appeal. The examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability. 

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Law and analysis	

In a June 2008 rating decision, the VA granted entitlement to service connection for PTSD and assigned a 30 percent evaluation effective September 7, 2007. The Veteran perfected an appeal of the assignment of an initial 30 percent disability rating. In an October 2009 rating decision, the VA assigned a 50 percent disability rating effective September 4, 2009. In a December 2011 rating decision, the VA assigned a 70 percent evaluation effective January 17, 2011.  In April 2012, the Board granted the Veteran's increased rating claim and assigned a 100 percent rating for PTSD, effective June 29, 2010.  Entitlement to increased ratings for PTSD and TDIU prior to that date were remanded for additional development and have now been returned to the Board for adjudication.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities.

PTSD with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events) warrants an evaluation of 30 percent. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Nonetheless, the Court of Appeals for the Federal Circuit acknowledged the "symptom-driven nature" of the General Rating Formula. The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added). The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117.

Global assessment of functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the DSM-IV, p. 32).  Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126 (a).

In an August 2007 mental health intake evaluation, the Veteran was noted to have had positive screenings for PTSD and major depression.  He report nightmares about Vietnam, difficulty sleeping, hypervigilance, and a quick temper.  He described himself as aggressive and has trouble socially due to distrust.  The Veteran also stated that he avoids crowds and tends to isolate himself from others.  A mental status examination showed the Veteran was well groomed and neatly dressed. His behavior and speech were within normal limits and he was cooperative with normal thought process and content. The Veteran denied suicidal and homicidal ideations and was fully oriented.  He had good insight and judgment. The examiner diagnosed PTSD and depression and assigned a GAF score of 70.  

The psychiatrist commented that the Veteran's report is characteristic of PTSD in that he reexperienced the initial trauma through flashbacks and nightmares, avoided stimuli, and had excessive arousal, including excessive aggression, difficulty falling asleep, and hypervigilance.  The psychiatrist further noted that the Veteran described some episodes suggestive of depression and isolation but did not meet the criteria for a diagnosis of major depressive disorder.  She opined that he appeared to be a highly functioning man who had and maintained close interpersonal relationships as well as a job; however, his quality of life seemed to be negatively impacted by his aggression and feelings of distrust.  

Another August 2007 mental health record shows the Veteran's latest GAF score was 45.  He acknowledged PTSD symptoms of irritability, trust issues, avoidance of crowds, and flashbacks.  A mental status examination showed a depressed mood and initially guarded affect.  His thought processes were goal directed and content was normal with no suicidal or homicidal ideation and no psychosis.  The Veteran was fully oriented with fair insight and judgment.  

A September 2007 Vet Center record showed the Veteran's symptoms included anger, suspiciousness, sleeping impairment, and difficulty getting along with others.  

In an October 2007 letter, the Veteran's psychiatrist wrote that the Veteran had chronic insomnia, vivid nightmares, extreme irritability, difficulty with trust, hypervigilance, an exaggerated startle reflex, flashbacks, and avoidance of crowds and other stimuli. She further stated that he suffered from significant depression, causing anergy, anhedonia, and poor concentration and had suicidal thoughts off and on since Vietnam.  A mental status examination showed the Veteran was adequately groomed with a very depressed mood and restricted affect.  His thought processes were goal-directed and he had no recent suicidal thoughts or homicidal ideation was admitted to severe anger.  The Veteran had no psychosis and was fully oriented with fair to limited insight and judgment.  The Veteran had a GAF score of 35.   

The Veteran's psychiatrist sent another letter in January 2008.  She stated that as a result if the traumatic incidents the Veteran experienced during service, he suffers with severe PTSD.  Specifically, the Veteran had chronic insomnia and nightmares and often woke up in a flashback or severe night sweats.  The Veteran was severely irritable and hypervigilant, which negatively affected his relationships at work and at home.  The Veteran was socially isolative, easily startled, and had daily intrusive memories.  The doctor also commented that the Veteran had difficulty coping with his irritability, his distrust, and his inability to express his feelings led to his first divorce.

A mental status examination showed the Veteran was neatly dressed but his mood was severely anxious and irritable.  The Veteran had a polite and cooperative affect, although he was visibly tense and irritated when discussing Vietnam or the VA.  His thought processes were goal directed but he admitted to past suicidal thoughts and isolation. The Veteran was fully oriented and his insight and judgment were fair to limited at times.  The Veteran's GAF score was 45.  

A February 2008 assessment performed at the Vet Center showed that he was diagnosed with PTSD.  His symptoms included past, but not current, thoughts of suicide, disorganized thinking, difficulty sleeping, lack of energy, and fatigue.  The Veteran denied delusion, hallucinations, and homicidal thoughts.  The Veteran was married to his wife for over 33 years and he stated that she was the only one who could help calm him down.  They had three children together and additionally raised the four children from the Veteran's prior marriage.  The Veteran also worked in the same job for over 35 years.  

In a March 2008 letter, the Veteran's social worker, D.A., stated that she had been treating the Veteran in individual therapy since September 2007.  The Veteran's symptoms included disorganized thinking, difficulty concentrating, low energy, easily startled, hypervigilance, and lack of interest in activities he used to enjoy.  The Veteran also had nightmares and was fearful of the future.   

An April 2008 treatment record showed the Veteran had taken leave from work to treat his hepatitis C, but was also trying new medication for his PTSD.  He had started a new hobby working on model trains, which he wife said helped calm him.  A mental status examination showed he was neatly dressed with a fair mood and appropriate affect.  Thought process was normal and content contained no suicidal or homicidal ideations.  The Veteran also had no auditory hallucinations or delusions.  He was fully oriented with adequate insight and judgment.  

The Veteran underwent a VA examination in June 2008.  The examiner diagnosed PTSD, chronic with major depression and assigned a GAF score of 49.  Regarding work, the Veteran stated that his functional impairment included difficulty dealing with others, although he has not lost time from work other than for his medical appointments for PTSD and hepatitis C.  Through therapy, the Veteran learned to walk away from these confrontations.  The examiner noted that anger, depression, and interpersonal difficulties are some of his functional impairments.  

Regarding social impairment, the Veteran stated that his PTSD symptoms and anger destroyed his first marriage. Currently, he is married to his second wife for more than 30 years. He stated that they do socialize with a few others and that he maintains contact with other family members.  

Additional PTSD symptoms included flashbacks, nightmares, irritability, difficulty controlling his temper, sleep trouble, hypervigilance, difficulty dealing with others due to trust issues, and avoidance of crowds.  He also acknowledged intermittent suicidal ideation and occasional homicidal ideation toward his supervisor who presses him to work harder and faster.  He was otherwise without pathology in his thinking, speech, or behavior.  The Veteran was also able to manage his activities of dialing living, including bathing, dressing, and feeding himself. 

In his February 2009 substantive appeal, the Veteran stated that it was becoming difficult for him to remember ordinary and everyday activities, names, dates, appointments, important events, doctors, and job function.   He was alienating his children with his mood swings and unpredictability.  He complained of irritability, increased isolation, and trust issues.  He also reported difficulty with forming words and thoughts, disorientation, increased depression, and suicidal thoughts.  

Treatment records from May and June 2009 showed an increase in the Veteran's depression, insomnia, and nightmares.  He indicated that he hoped to retire in March 2010 but was concerned he may not be able to wait that long.  

The Veteran was afforded a VA examination in September 2009.  The Veteran reported an increased in symptoms and difficulties with low mood, irritability, anxiety, and insomnia since his last VA examination.  The Veteran continued to re-experience the stressors of Vietnam with daily unwanted and intrusive memories and flashbacks.  He continued to avoid crowds and had reduced interest in social activities, although he has maintained a good relationship with his wife, children, some old friends, and relatives.  The examiner also noted long periods of low mood, sadness, decreased energy, poor appetite and thoughts of suicide.  Regarding his employment, the Veteran stated that he worked in a shipyard for 34 years and denied that he ever had an inability to work due to his psychiatric symptoms.  

A mental status examination showed the Veteran was friendly, informative and attentive.  His speech was normal and psychomotor functions were moderately decreased.  The Veteran had no difficulties carrying out activities of daily living.  He was fully oriented with normal memory and intellectual and cognitive function.  The Veteran's mood was noticeably low and his affect was sad.  He maintained a high level of anxiety throughout the interview.  He denied a history of inappropriate behavior but endorsed occasional thoughts of suicide.  The Veteran also endorsed a sustained high level of irritability.   The Veteran was diagnosed with PTSD, severe intensity, and major depressive disorder secondary to PTSD, moderate intensity.  His GAF score was 46.  

In a December 2009 Vet Center record, the Veteran's social worker noted that he was experiencing great difficulties in his relationships with his colleagues and supervisor.  In February 2010, the Veteran was noted to be anxious, depressed, and angry, but neat and polite.  A March 2010 progress note shows his depression and anxiety increasing.  

In an April 2010 statement, the Veteran's treating social worker at a Vet Center noted that the claimant reported having difficulty controlling his anger at his place of employment and that he had been counseled on various occasions. A May 2010 VA treatment record reflects that he reported that he was planning to retire next month due to his physical disorders. A treatment record showed that the Veteran stopped working on June 29, 2010, after an episode of heat syncope. In a July 2010 statement, the Veteran reported that he stopped working after a fainting episode at work the previous month. 

In a September 2010 statement, the Veteran's psychiatrist, Dr. C., stated that the Veteran's PTSD has been deteriorating and due to his PTSD he was totally and permanently unemployable.  She further stated that the Veteran suffered from severe PTSD.  He had chronic insomnia and nightmares, often waking in a flashback or severe night sweats.  The Veteran was severely irritable and hypervigilant.  He was severely socially isolative.  Regarding work, the Veteran was unable to concentrate due to his intrusive memories and could not remember the simplest tasks needed for employment.  He was also unable to tolerate interactions at work.  Although he loved his children, his irritability was negatively affecting his relationship with them.  A mental status examination showed the Veteran was neatly dressed with a severely anxious and irritable mood.  His affect was polite and cooperative but he was visibly tense.  Thought process was goal directed but his thought content was positive for past suicidal thoughts and homicidal ideations, which was a significant factor in his decision to retire early due to his PTSD.  He was fully oriented but his insight and judgment were fair to limited at times.  A GAF score of 35 was assigned.  

The Veteran underwent a VA examination in January 2011, at which time the VA examiner determined that it was at least as likely as not that the appellant underreported his symptoms at the September 2009 VA examination (in which that examiner still found a high level of irritability) because the claimant expressed significant embarrassment, feelings of shame, and difficulty admitting the full scope of his symptoms to the September 2009 VA examiner whose respect the Veteran strongly desired due to them being of the same race and approximate age. The January 2011 VA examiner noted that the claimant was tearful when making this admission, which the examiner found was consistent with the finding in the September 2009 VA examination that the Veteran denied his psychiatric symptoms ever interfered with his ability to work. The examiner apparently found the Veteran credible in part because of his tearfulness. Moreover, at the June 2008 VA examination, the Veteran admitted to occasional homicidal ideation toward his supervisor who pressed him to work harder and faster. 

The Board finds that the Veteran's PTSD symptoms warrant an increased rating of 70 percent throughout the entire period on appeal.  However, they do not merit a rating in excess of 70 percent. Throughout the period on appeal, the Veteran maintained his employment and his relationship with his wife, family, and close friends.  However, the Veteran's PTSD manifested with symptoms of near-continuous depression, suicidal ideation, severe unprovoked irritability, sleep impairment, difficulty concentrating, avoidance behaviors, intrusive thoughts and dreams, anxiety, decreased interest in hobbies and increased social isolation.  His GAF scores have been in the serious to moderate range. Therefore, with resolution of the doubt, the Veteran's PTSD warranted a 70 percent rating during that period.  

However, the Veteran was able to manage the activities of daily life, maintain appropriate behavior, denied delusions or hallucinations, and maintain both an occupation and social relationships. Therefore, the Board cannot grant an increased evaluation of 100 percent for PTSD, prior to June 29, 2010.

As to lay evidence, in conjunction with his increased rating claim, the Board has considered the Veteran's lay statements. In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms. See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009). The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected acquired psychiatric disorders. See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995). The Board finds that the lay evidence of record from the Veteran throughout the appeal is generally both competent and credible; however, the Board finds that it does not support a higher rating under any applicable diagnostic code. Indeed, much of the medical evidence is based exclusively on the Veteran's own reported symptoms.

Entitlement to TDIU prior to June 29, 2010

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19. In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran was granted a 100 percent evaluation effective June 29, 2010.  The Veteran indicated that he last worked on June 28, 2010, at the Aker Philadelphia Shipyard.  VA Form 21-4192, from the Aker Philadelphia Shipyard, received September 3, 2010, shows that he last worked on July 13, 2010. The Veteran is presently granted a 100 percent rating effective June 29, 2010.  There is no evidence that he was unemployable due to his service-connected disorder prior to that date. Rather, there is affirmative evidence that he was employed.  Therefore, an earlier effective date for TDIU is denied.  See Sabonis, 6 Vet. App. at 430.

Extraschedular evaluation

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's acquired psychiatric disability are fully contemplated by the applicable rating criteria. As shown above, the criteria include multiple psychiatric symptoms and encompassed the Veteran's psychiatric symptoms as shown in the VA examinations, VA treatment records, and private treatment records. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is thus not required and referral for consideration of an extraschedular rating for acquired psychiatric disability is not warranted. 38 C.F.R. § 3.321 (b)(1).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to a 70 percent disability evaluation, but no higher, is granted prior to June 29, 2010. 

Entitlement to TDIU prior to June 29, 2010 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


